Citation Nr: 1452058	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  14-38 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for migraine headaches.

2.  Entitlement to service connection for scarring from stitches.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from November 1959 to February 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is currently assigned a 30 percent rating for his migraine headaches.  The rating criteria provide for a maximum 50 percent rating for migraines with very frequent completely prostrating and prolonged attacks that are productive of severe economic inadaptability.  38 C.F.R. § 4.124(a), Diagnostic Code 8100 (2014).

In this case, a September 2013 VA examination indicated that the Veteran experienced prostrating attacks associated with migraines approximately 4 times per week, lasting 25 to 30 minutes, but that such attacks could not be characterized as "prolonged."  The examination did not provide a finding as to whether the Veteran's migraines were productive of severe economic inadaptability, noting only that migraines impacted his ability to work.  On the basis of this opinion, a 30 percent rating was assigned by the RO for characteristic prostrating attacks occurring on average once a month over the last several months.  See id.

The Veteran has repeatedly averred that his migraines leave him non-functional for long periods, and that at one time he was hospitalized for a week due to headaches.  See Veteran's Correspondence (September 2013).  He also disagreed with the September 2013 VA examiner's opinion, averring that, while his attacks last about 30 minutes "most of the time," they also have a severe impact on his ability to work, at times making it impossible for him to perform his work duties.  Id.  In addition, a July 2014 letter from a private medical provider stated that the Veteran's migraines can last between 2 and 3 hours at a time and occur roughly 10 to 12 times per month.  In sum, after a review of all the evidence, it is unclear whether the Veteran's symptomatology was accurately reflected in the September 2013 VA examination findings, and therefore another examination is needed to assess the current nature and severity of his migraine disability.

With regard to the TDIU claim, the Board notes that in September 2013 the Veteran stated that his migraines left him "totally disabled" and prevented him from working.  As discussed above, he also alleged that his headaches sometimes cause him to take off work and preclude him from performing his job responsibilities.  The issue of unemployability is raised by the Veteran.  The Board finds that further development is necessary to properly adjudicate this issue.

Lastly, the issue of entitlement to service connection for scarring from stitches must be remanded for the purposes of issuing the Veteran a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should contact the appropriate Federal Agency to determine his earnings since the date of claim.

2. The AOJ should contact his employer(s) and obtain a copy of any sick leave requests.


3. The AOJ should request that the appellant submit the hospital records that reflect that he was hospitalized for headaches.

4. After the above, the AOJ should have the Veteran scheduled for a VA examination to determine the current nature and severity of his service-connected migraine headaches, including effects on employability.  

After reviewing the entire record, the examiner should record the nature and frequency of the Veteran's migraine headaches, and any effects on employment.  In particular, the examiner should opine as to whether migraine attacks are (a) very frequent, (b) completely prostrating and prolonged, and (c) productive of severe economic hardship.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

5.  Develop and adjudicate the claim for a total disability rating for compensation based on individual unemployability (TDIU).  If the claim is denied, furnish the Veteran with a statement of the case.

6.  Furnish the Veteran and his representative a statement of the case regarding the issue of entitlement to service connection for scarring from stitches.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



